Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Favero (U.S Pub 2014/0326457) in view of Favero et al (U.S Pub 2020/0087186) (“Cedrick Favero”).
Regarding Claim 1, Favero discloses a process for enhanced oil recovery (Abstract) comprising the following steps:
a. preparing an injection fluid comprising at least one water-soluble (co)polymer prepared at least from 2-acrylamido-2-methylpropane sulfonic acid (ATBS) or from at least one of its salts (Abstract; Page 1, paragraph [0007]), with water or with brine (paragraph [0007]), wherein the 2-acrylamido-2-methylpropane sulfonic acid is a hydrated crystalline form of 2-acrylamido-2-methylpropane sulfonic acid (Page 1, paragraphs [0007], [0008] and [0060]);

c. flushing of the underground formation using the fluid injected (Page 1, paragraphs [0007]-[0009]; Page 3, paragraphs [0058]-[0059]); and
d. recovering an aqueous and hydrocarbon mixture (Abstract).

Favero, however, fails to expressly disclose wherein the 2-acrylamido-2-methylpropane sulfonic acid has a 2-theta powder X-ray diffraction diagram comprising peaks at 10.58°, 11.2°, 12.65°, 13.66°, 16.28°, 18.45°, 20°, 20.4°, 22.5°, 25.5°, 25.88°, 26.47°, 28.52°, 30.28°, 30.8°, 34.09°, 38.19°, 40.69°, 41.82°, 43.74°, and 46.04° degrees.

Cedrick Favero teaches the methods above wherein the 2-acrylamido-2-methylpropane sulfonic acid has a 2-theta powder X-ray diffraction diagram comprising peaks at 10.58°, 11.2°, 12.65°, 13.66°, 16.28°, 18.45°, 20°, 20.4°, 22.5°, 25.5°, 25.88°, 26.47°, 28.52°, 30.28°, 30.8°, 34.09°, 38.19°, 40.69°, 41.82°, 43.74°, and 46.04° degrees (Page 2, paragraphs [0021]-0022] and [0026]) for the purpose of determining the nature of the crystalline phases in the mixtures in order to improve the treatment of the solid particles in aqueous suspensions during polymerizations downhole (Abstract; Page 1, paragraphs [0018]-[0019]: Page 2, paragraphs [0023]-[0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Favero to incorporate a 2-acrylamido-2-methylpropane sulfonic acid having a 2-theta powder X-ray diffraction diagram comprising specific peaks, as taught by Cedrick Favero, because doing so would help determine the nature of the crystalline 

Regarding Claim 2, Favero discloses the process according to claim 1, wherein the injection fluid comprises between 20 ppm and 5,000 ppm of water-soluble (co)polymer (Page 4, paragraph [0066]).  Although silent to wherein the injection fluid comprises between “10 ppm and 15,000 ppm of water-soluble (co)polymers,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a concentration of the water-soluble (co)polymers as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 3, Favero discloses the process according to claim 1, wherein the water-soluble (co)polymer is prepared at least from 2-acrylamido-2-methylpropane sulfonic acid of which 50% to 100% is in the hydrated crystalline form (Page 1, paragraphs [0007] and [0008]; Page 2, paragraphs [0036]-[0038]; Page 3, paragraph [0060]).

Regarding Claim 4, Favero discloses the process according to claim 1, wherein the water-soluble (co)polymer is a (co)polymer obtained at least from 2-acrylamido-2-methylpropane sulfonic acid of which 50% to 100% is in the hydrated crystalline form (Page 1, paragraphs [0007] and [0008]; Page 2, paragraphs [0036]-[0038]; Page 3, paragraph [0060]) and of at least 

Regarding Claim 5, Favero discloses the process according to claim 4, wherein the nonionic monomer is chosen from acrylamide, methacrylamide, N-isopropylacrylamide, N,N-dimethylacrylamide, N,N-diethylacrylamide, N-methylolacrylamide, N-vinylformamide, N-vinyl acetamide, N-vinylpyridine, N-vinylpyrrolidone, N-vinyl imidazole, N-vinyl succinimide, acryloyl morpholine (ACMO), acryloyl chloride, glycidyl methacrylate, glyceryl methacrylate, diacetone acrylamide and isoprenol (Page 2, paragraphs [0039]-[0044]).

Regarding Claim 6, Favero discloses the process according to claim 4, wherein the anionic monomer is chosen from acrylic acid, methacrylic acid, itaconic acid, crotonic acid, maleic acid, fumaric acid, acrylamido undecanoic acid, 3 -acrylamido 3-methylbutanoic acid, maleic anhydride, vinylsulfonic acid, vinylphosphonic acid, allylsulfonic acid, methallylsulfonic acid, 2-methylidenepropane-1,3-disulfonic acid, 2-sulfoethylmethacrylate, sulfopropylmethacrylate, sulfopropylacrylate, allylphosphonic acid, styrene sulfonic acid, 2-acrylamido-2-methyl propane disulfonic acid; and water-soluble salts of these monomers like their alkali metal, alkaline earth metal, or ammonium salts (Page 2, paragraphs [0039]-[0044]).

Regarding Claim 7, Favero discloses the process according to claim 1, wherein the injection fluid comprises between 20 ppm and 5,000 ppm of (co)polymer (Page 4, paragraph [0066]).  Although silent to wherein the injection fluid comprises between “50 ppm and 10,000 ppm of water-soluble (co)polymers,” as instantly claimed, it would have been obvious for a 

Regarding Claim 8, Favero discloses the process according to claim 1, wherein the water-soluble (co)polymer is a homo-polymer prepared from the hydrated crystalline form of 2-acrylamido-2-methylpropane sulfonic acid (Page 1, paragraphs [0007] and [0008]; Page 2, paragraphs [0036]-[0038]; Page 3, paragraph [0060]).

Regarding Claim 9, Favero discloses the process according to claim 7, wherein the injection fluid comprises between 20 and 5,000 ppm of (co)polymer (Page 4, paragraph [0066]).  Although silent to wherein the injection fluid comprises between “100 ppm and 5,000 ppm of water-soluble (co)polymers,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a concentration of the water-soluble (co)polymers as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 10, Favero discloses the process according to claim 2, wherein the water-soluble (co)polymer is prepared at least from 2-acrylamido-2-methylpropane sulfonic acid  50% to 100% is in the hydrated crystalline form (Page 1, paragraphs [0007] and [0008]; Page 2, paragraphs [0036]-[0038]; Page 3, paragraph [0060]).

Regarding Claim 11, Favero discloses the process according to claim 2, wherein the water-soluble (co)polymer is a (co)polymer obtained at least from 2-acrylamido-2-methylpropane sulfonic acid of which 50% to 100% is in the hydrated crystalline form (Page 1, paragraphs [0007] and [0008]; Page 2, paragraphs [0036]-[0038]; Page 3, paragraph [0060]) and of at least one nonionic monomer and/or at least one anionic monomer and/or at least one cationic monomer and/or a zwitterionic monomer (Page 2, paragraphs [0039]-[0044]).

Regarding Claim 12, Favero discloses the process according to claim 11, wherein the nonionic monomer is chosen from acrylamide, methacrylamide, N-isopropylacrylamide, N,N-dimethylacrylamide, N,N-diethylacrylamide, N-methylolacrylamide, N-vinylformamide, N-vinyl acetamide, N-vinylpyridine, N-vinylpyrrolidone, N-vinyl imidazole, N-vinyl succinimide, acryloyl morpholine (ACMO), acryloyl chloride, glycidyl methacrylate, glyceryl methacrylate, diacetone acrylamide and isoprenol (Page 2, paragraphs [0039]-[0044]).

Regarding Claim 13, Favero discloses the process according to claim 11, wherein the anionic monomer is chosen from acrylic acid, methacrylic acid, itaconic acid, crotonic acid, maleic acid, fumaric acid, acrylamido undecanoic acid, 3-acrylamido 3-methylbutanoic acid, maleic anhydride, vinylsulfonic acid, vinylphosphonic acid, allylsulfonic acid, methallyl sulfonic acid, 2-methylidenepropane-l,3-disulfonic acid, 2-sulfoethylmethacrylate, sulfopropylmethacrylate, sulfopropylacrylate, allylphosphonic acid, styrene sulfonic acid, 2-

Regarding Claim 14, Favero discloses the process according to claim 2, wherein the water-soluble (co)polymer is a (co)polymer obtained at least from 2-acrylamido-2-methylpropane sulfonic acid of which 50% to 100% is in the hydrated crystalline form (Page 1, paragraphs [0007] and [0008]; Page 2, paragraphs [0036]-[0038]; Page 3, paragraph [0060]) and of at least one nonionic monomer and/or at least one anionic monomer (Page 2, paragraphs [0039]-[0044]), and wherein:
the nonionic monomer is chosen from acrylamide, methacrylamide, N-isopropylacrylamide, N,N-dimethylacrylamide, N,N-diethylacrylamide, N-methylolacrylamide, N-vinylformamide, N-vinyl acetamide, N-vinylpyridine, N-vinylpyrrolidone, N-vinyl imidazole, N-vinyl succinimide, acryloyl morpholine (ACMO), acryloyl chloride, glycidyl methacrylate, glyceryl methacrylate, diacetone acrylamide and isoprenol (Page 2, paragraphs [0039]-[0044]); and
the anionic monomer is chosen from acrylic acid, methacrylic acid, itaconic acid, crotonic acid, maleic acid, fumaric acid, acrylamido undecanoic acid, 3-acrylamido 3-methylbutanoic acid, maleic anhydride, vinylsulfonic acid, vinylphosphonic acid, allylsulfonic acid, methallylsulfonic acid, 2-methylidenepropane-1,3-disulfonic acid, 2-sulfoethylmethacrylate, sulfopropylmethacrylate, sulfopropylacrylate, allylphosphonic acid, styrene sulfonic acid, 2-acrylamido-2-methyl propane disulfonic acid; and water-soluble salts of these monomers like their alkali metal, alkaline earth metal, or ammonium salts (Page 2, paragraphs [0039]-[0044]).

Regarding Claim 15, Favero discloses the process according to claim 14, wherein the injection fluid comprises between 20 ppm and 5,000 ppm of (co)polymer (Page 4, paragraph [0066]).  Although silent to wherein the injection fluid comprises between “50 ppm and 10,000 ppm of water-soluble (co)polymers,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a concentration of the water-soluble (co)polymers as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 16, Favero discloses the process according to claim 15, wherein the injection fluid comprises between 20 and 5,000 ppm of (co)polymer (Page 4, paragraph [0066]).  Although silent to wherein the injection fluid comprises between “100 ppm and 5,000 ppm of water-soluble (co)polymers,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a concentration of the water-soluble (co)polymers as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 17, Favero discloses the process according to claim 14, wherein the (co)polymer is obtained at least from the 2-acrylamido-2-methylpropane sulfonic acid of which 

Regarding Claim 18, Favero discloses the process according to claim 14, wherein the (co)polymer is obtained at least from the 2-acrylamido-2-methylpropane sulfonic acid of which 50% to 100% is in the hydrated crystalline form (Page 1, paragraphs [0007] and [0008]; Page 2, paragraphs [0036]-[0038]; Page 3, paragraph [0060]) and the at least one anionic monomer (Page 2, paragraphs [0039]-[0044]).

Regarding Claim 19, Favero discloses the process according to claim 8, wherein the injection fluid comprises between 20 ppm and 5,000 ppm of (co)polymer (Page 4, paragraph [0066]).  Although silent to wherein the injection fluid comprises between “50 ppm and 10,000 ppm of water-soluble (co)polymers,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a concentration of the water-soluble (co)polymers as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 20, Favero discloses the process according to claim 19, wherein the injection fluid comprises between 20 and 5,000 ppm of (co)polymer (Page 4, paragraph [0066]).  Although silent to wherein the injection fluid comprises between “100 ppm and 5,000 ppm of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Favero (U.S Pub 2019/0345373) – discloses compositions for preparing an injection fluid in oil and gas recovery comprising an inverse emulsion of a water-soluble polymer comprising acrylamide nits, and solid particles of a water-soluble polymer obtained by a polymerization step.  The composition is particularly useful to prepare fracturing fluids in fracturing operations (Abstract).
	Pich et al (U.S Pub 2009/0099306) – discloses methods of preparing a water-soluble polymer in powder form with an average particle size of 0 to 1mm at a temperature of 20ºC and a specific dissolution time (Page 1, paragraphs [0012]-[0013]).
	Wakayama (U.S Pub 2010/0274048) – discloses a process for producing 2-acrylamide-2-methyl propane sulfonic acid (ATBS) comprising the reaction of acrylonitrile, fuming sulfuric acid, and isobutylene (Abstract).  Wakayama further discloses methods of subjecting the aqueous solution of ATBS to distillation in the presence of acrylonitrile to remove water and obtain an acrylonitrile dispersion of ATBS (Page 1, paragraph [0008]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ZAKIYA W BATES/Primary Examiner, Art Unit 3674